Exhibit 10.2

 

Exhibit A

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

As a condition of my service to Protective Life Corporation (the “Company”), and
in consideration of my service to the Company and my receipt of the compensation
now and hereafter paid to me by the Company, I agree to the following:

 

Section 1.                                 Confidential Information.

 

(a)                                 Company Group Information.  I acknowledge
that, during the period of my service with the Company (the “Service Period”), I
will have access to information about Dai-ichi Life Holdings, Inc. and all of
its subsidiaries (including the Company) and affiliates (collectively, the
“Company Group”) and that my service with the Company shall bring me into close
contact with confidential and proprietary information of the Company Group.  In
recognition of the foregoing, I agree, at all times during the Service Period
and thereafter, to hold in confidence, and not to use, except for the benefit of
the Company Group, or to disclose to any person, firm, corporation, or other
entity without prior written authorization of the Company, any Confidential
Information that I obtain or create.  I further agree not to make copies of such
Confidential Information except as authorized by the Company.  I understand that
“Confidential Information” means information that the Company Group has
developed, acquired, created, compiled, discovered, or owned or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group.  I understand that Confidential Information includes, but
is not limited to, any and all non-public information that relates to the actual
or anticipated business and/or products, research, or development of the Company
Group, or to the Company Group’s technical data, trade secrets, or know-how,
including, but not limited to, research, product plans, or other information
regarding the Company Group’s products or services and markets, customer lists,
and customers (including, but not limited to, customers of the Company Group on
whom I called or with whom I may become acquainted during the Service Period),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
and other business information disclosed by the Company Group either directly or
indirectly in writing, orally, or by drawings or inspection of premises, parts,
equipment, or other Company Group property.  Notwithstanding the foregoing,
Confidential Information shall not include (i) any of the foregoing items that
have become publicly and widely known through no unauthorized disclosure by me
or others who were under confidentiality obligations as to the item or items
involved or (ii) any information that I am required to disclose to, or by, any
governmental or judicial authority; provided, however, that in such event I will
give the Company prompt written notice thereof so that the Company Group may
seek an appropriate protective order and/or waive in writing compliance with the
confidentiality provisions of this Confidentiality and Non-Competition Agreement
(this “Agreement”).

 

(b)                                 Former Employer Information.  I represent
that my performance of all of the terms of this Agreement as a service provider
of the Company has not breached and will not breach any agreement to keep in
confidence proprietary information, knowledge, or data acquired by me in
confidence or trust prior or subsequent to the commencement of my service with
the Company, and I will not disclose to any member of the Company Group, or
induce any member of the Company Group to use, any developments, or confidential
or proprietary information or material I may have obtained in connection with
employment with any prior

 

--------------------------------------------------------------------------------


 

employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.  During the Service Period, I
will not improperly make use of, or disclose, any developments, or confidential
or proprietary information or material of any prior employer or other third
party, nor will I bring onto the premises of the Company or use any unpublished
documents or any property belonging to any prior employer or other third party,
in violation of any lawful agreements with that prior employer or third party. 
I will use in the performance of my duties only information that is generally
known and used by persons with training and experience comparable to my own, is
common knowledge in the industry or otherwise legally in the public domain, or
is otherwise provided or developed by the Company.

 

(c)                                  Third Party Information.  I understand that
the Company Group has received and in the future may receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company Group’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  In recognition of
the foregoing, I agree, at all times during the Service Period and thereafter,
to hold in confidence and will not disclose to anyone (other than Company Group
personnel who need to know such information in connection with their work for
the Company Group), and not to use, except for the benefit of the Company Group,
Third Party Information without the express prior written consent of an officer
of the Company and otherwise treat Third Party Information as Confidential
Information.

 

(d)                                 Whistleblower; Defend Trade Secrets Act
Disclosure.

 

(i)                                     In addition, I understand that nothing
in this Agreement shall be construed to prohibit me from reporting possible
violations of law or regulation to any governmental agency or regulatory body or
making other disclosures that are protected under any law or regulation, or from
filing a charge with or participating in any investigation or proceeding
conducted by any governmental agency or regulatory body.

 

(ii)                                  I understand that the Defend Trade Secrets
Act provides that I may not be held criminally or civilly liable under any
Federal or state trade secret law for the disclosure of a trade secret that is
made in confidence to a Federal, state, or local government official, either
directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  In the event that I file a lawsuit for retaliation
by any member of the Company Group for reporting a suspected violation of law, I
may disclose the trade secret to my attorney and use the trade secret
information in the court proceeding, if I file any document containing the trade
secret under seal and do not disclose the trade secret, except pursuant to court
order.

 

Section 2.                                 Disclosure of Agreement.

 

As long as it remains in effect, I will disclose the existence of this Agreement
to any prospective employer, partner, co-venturer, investor, or lender prior to
entering into an employment, partnership, or other business relationship with
such person or entity.  I also

 

2

--------------------------------------------------------------------------------


 

consent to the notification of my prospective employer, partner, co-venturer,
investor, or lender of my rights and obligations under this Agreement, by the
Company providing a copy of this Agreement or otherwise.

 

Section 3.                                 Restrictions on Interfering.

 

During the Service Period and the Post-Termination Non-Compete Period, I shall
not serve as an officer, director, employee, consultant or advisor to any
insurance company that engages in Competitive Activity with the Company Group.

 

(i)                                     “Competitive Activity” shall mean
manufacturing products that are currently manufactured by the Company Group in
direct competition with the Company Group, unless such Competitive Activity
accounts for less than five (5) percent of such entity’s revenues or net income.

 

(ii)                                  “Post-Termination Non-Compete Period”
shall mean the period commencing on the date of the termination of the Service
Period for any reason and ending on the twelfth (12) month anniversary of such
date of termination.

 

Section 4.                                 Reasonableness of Restrictions.

 

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my service with the
Company.  In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Agreement are reasonable and
valid in geographical and temporal scope and in all other respects and are
essential to protect the value of the business and assets of the Company Group. 
I acknowledge further that the restrictions and limitations set forth in this
Agreement  will not materially interfere with my ability to earn a living
following the termination of the Service Period and that my ability to earn a
livelihood without violating such restrictions is a material condition to my
service with the Company.

 

Section 5.                                 Independence; Severability; Blue
Pencil.

 

Each of the rights enumerated in this Agreement shall be independent of the
others and shall be in addition to and not in lieu of any other rights and
remedies available to the Company Group at law or in equity.  If any of the
provisions of this Agreement or any part of any of them is hereafter construed
or adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of this Agreement, which shall be given full effect without regard to
the invalid portions.  If any of the covenants contained herein are held to be
invalid or unenforceable because of the duration of such provisions or the area
or scope covered thereby, I agree that the court making such determination shall
have the power to reduce the duration, scope, and/or area of such provision to
the maximum and/or broadest duration, scope, and/or area permissible by law, and
in its reduced form said provision shall then be enforceable.

 

3

--------------------------------------------------------------------------------


 

Section 6.                                 Injunctive Relief.

 

I expressly acknowledge that, because my services are personal and unique and
because I will have access to Confidential Information, any breach or threatened
breach of any of the terms and/or conditions set forth in this Agreement may
result in substantial, continuing, and irreparable injury to the members of the
Company Group for which monetary damages would not be an adequate remedy. 
Therefore, I hereby agree that, in addition to any other right or remedy that
may be available to the Company in law or in equity, any member of the Company
Group shall be entitled to injunctive relief, specific performance, or other
equitable relief by a court of appropriate jurisdiction in the event of any
breach or threatened breach of the terms of this Agreement without the necessity
of proving irreparable harm or injury as a result of such breach or threatened
breach or posting a bond and without liability should relief be denied, modified
or vacated.  Notwithstanding any other provision to the contrary, I acknowledge
and agree that the Post-Termination Non-Compete Period shall be tolled during
any period of violation of any of the covenants in Section 3 hereof and during
any other period required for litigation during which the Company or any other
member of the Company Group seeks to enforce such covenants against me if it is
ultimately determined that I was in breach of such covenants.

 

Section 7.                                 General Provisions.

 

(a)                                 Governing Law and Jurisdiction.  EXCEPT
WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND
PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE
LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES.  FURTHER, I HEREBY
CONSENT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE STATE OF DELAWARE, AND WAIVE ANY RIGHT TO TRIAL BY JURY, IN CONNECTION WITH
ANY DISPUTE ARISING UNDER OR CONCERNING THIS AGREEMENT.

 

(b)                                 Entire Agreement.  This Agreement sets forth
the entire agreement and understanding between the Company and me relating to
the subject matter herein and merges all prior discussions between us.  No
modification or amendment to this Agreement, nor any waiver of any rights under
this Agreement, will be effective unless in writing signed by the party to be
charged.  Any subsequent change or changes in my duties, obligations, rights, or
compensation will not affect the validity or scope of this Agreement.

 

(c)                                  No Right of Continued Service.  I
acknowledge and agree that nothing contained herein shall be construed as
granting me any right to continued service with the Company, and the right of
the Company to terminate my service at any time and for any reason, with or
without cause, is specifically reserved.

 

(d)                                 Successors and Assigns.  This Agreement will
be binding upon my heirs, executors, administrators, and other legal
representatives and will be for the benefit of the

 

4

--------------------------------------------------------------------------------


 

Company, its successors, and its assigns.  I expressly acknowledge and agree
that this Agreement may be assigned by the Company without my consent to any
other member of the Company Group as well as any purchaser of all or
substantially all of the assets or stock of the Company or of any business or
division of the Company for which I provide services, whether by purchase,
merger, or other similar corporate transaction.

 

(e)                                  Survival.  The provisions of this Agreement
shall survive the termination of my service with the Company and/or the
assignment of this Agreement by the Company to any successor in interest or
other assignee.

 

*                                        
*                                         *

 

5

--------------------------------------------------------------------------------


 

I, John D. Johns, have executed this Confidentiality and Non-Competition
Agreement on the date set forth below:

 

 

Date: November 28, 2017

/s/ John D. Johns

 

(Signature)

 

[Signature Page to Johns Confidentiality and Non-Competition Agreement]

 

--------------------------------------------------------------------------------